UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of the earliest event reported) May 9, 2014 Valhi, Inc. (Exact name of registrant as specified in its charter) Delaware 1-5467 87-0110150 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5reeway, Suite 1700, Dallas, Texas 75240-2697 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (972) 233-1700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. The registrant hereby furnishes the information set forth in its press release entitled “Valhi Reports First Quarter 2014 Results” that the registrant issued on May 9, 2014, a copy of which is attached hereto as Exhibit 99.1 and incorporated herein by reference. The press release the registrant furnishes as Exhibit 99.1 to this current report is not deemed “filed” for purposes of section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section.Registration statements or other documents filed with the U.S. Securities and Exchange Commission shall not incorporate this information by reference, except as otherwise expressly stated in such filing. Item 7.01Regulation FD Disclosures. The registrant hereby furnishes the information set forth in its press release entitled “Valhi Reduces Regular Quarterly Dividend and Declares Second Quarter 2014 Dividend” that the registrant also issued on May 9, 2014, a copy of which is attached hereto as Exhibit 99.2 and incorporated herein by reference. The press release the registrant furnishes as Exhibit 99.2 to this current report is not “filed” for purposes of section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section.Registration statements or other documents filed with the U.S. Securities and Exchange Commission shall not incorporate this information by reference, except as otherwise expressly stated in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Item No. Description 99.1* Press release dated May 9, 2014 entitled “Valhi Reports First Quarter 2014 Results” and issued by the registrant. 99.2* Press release dated May 9, 2014 entitled “Valhi Reduces Regular Quarterly Dividend and Declares Second Quarter 2014 Dividend” and issued by the registrant. * Filed herewith SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Valhi, Inc. (Registrant) By:/s/ Gregory M. Swalwell Date:May 9, 2014 Gregory M. Swalwell Vice President and Controller INDEX TO EXHIBITS Item No. Description 99.1* Press release dated May 9, 2014 entitled “Valhi Reports First Quarter 2014 Results” and issued by the registrant. 99.2* Press release dated May 9, 2014 entitled “Valhi Reduces Regular Quarterly Dividend and Declares Second Quarter 2014 Dividend” and issued by the registrant. * Filed herewith
